Case 2:13-cr-20600-PDB-DRG ECF No. 276 filed 05/27/20      PageID.4403    Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff/Respondent,
 v.                                                 Case Nos. 13-cr-20600
                                                               18-cv-11599
 FARID FATA,                                        District Judge Paul D. Borman
                                                    Magistrate Judge David R. Grand
       Defendant/Petitioner      /

                                      ORDER

       1.    REJECTING DEFENDANT'S OBJECTIONS TO
             MAGISTRATE JUDGE'S REPORT AND
             RECOMMENDATION (ECF #258)

       2.    ADOPTING THE MAGISTRATE JUDGE'S REPORT AND
             RECOMMENDATION

       3.    DENYING DEFENDANT'S MOTION PURSUANT TO 28
             U.S.C. §2255 TO VACATE, SET ASIDE, OR CORRECT
             SENTENCE (ECF #212)

       4. DENYING A CERTIFICATE OF APPEALABILITY

       On September 16, 2014 Defendant Farid Fata pled guilty to multiple crimes

 relating to his knowing administration of chemotherapy and other cancer-fighting

 treatments to hundreds of patients/victims who either did not have cancer or did

 not need the treatments.

       On July 10, 2015 this Court sentenced Defendant Fata to a total of 45 years

 imprisonment.


                                          1
Case 2:13-cr-20600-PDB-DRG ECF No. 276 filed 05/27/20       PageID.4404    Page 2 of 11




       On May 25, 2016, the U.S. Court of Appeals for the Sixth Circuit affirmed

 his conviction (Docket 187).

       On May 26, 2017 the Supreme Court denied his petition for a writ of

 certiorari (Docket 198).

       On May 22, 2018, Fata filed a Motion pursuant to 28 U.S.C. §2255 to

 vacate, set aside, or correct sentence (ECF #212). Fata's Petition "raised one

 ground for relief -- counsel [Christopher Andreoff] was ineffective for advising

 Fata to plead guilty" (ECF #212-1 at 8).

       On October 15, 2018 United States filed a Brief in Opposition (ECF #225).

       Presently before the Court is Fata's Motion pursuant to 28 U.S.C. §2255 to

 vacate, set aside, or correct his sentence.

       This Court referred Fata's §2255 Petition to Magistrate Judge David R.

 Grand for a report and recommendation.

       On February 7, 2020 Magistrate Judge Grand issued a comprehensive 40-

 page "Report and Recommendation [R&R] to Deny Defendant Farid Fata's Motion

 Under 28 U.S.C. §2255 to Vacate, Set Aside, or Correct Sentence. [ECF #212]"

 The R&R also set forth reasons why this Court should deny Fata a certificate of

 appealability (ECF #258, p. 38, Page ID 3886).

       Magistrate Judge Grand's R&R was issued after receiving multiple briefings

 and exhibits from both parties, and after holding an evidentiary hearing on July 30,

                                               2
Case 2:13-cr-20600-PDB-DRG ECF No. 276 filed 05/27/20       PageID.4405     Page 3 of 11




 2019, at which he received testimony from Fata and his two attorneys, Christopher

 Andreoff and Mark Kriger.

       Fata's objections to the R&R list four items (ECF #261):

       1.     Fata's §2255 leniency claim is not foreclosed by Logan [v. United
              States, 910 F.3d 864 (6th Cir. 2018)] (ECF #261, p. 4, Page ID 3897).

       2.     The Court should find Mr. Andreoff's testimony incredible compared
              to Fata's and Mr. Kriger's testimony (Id., p. 6, Page ID 3899).

       3.     Cooperation argument.

       4.     Prejudice. (Id., p. 17, Page ID 3910).



       Objection #1.    Fata's 2255 leniency claim is not foreclosed by Logan [v.
                        United States, 910 F.3d 864 (6th Cir. 2018)].

       Fata challenges Magistrate Judge Grand's conclusion that Logan forecloses

 Defendant's claim of ineffective assistance of counsel, even if one were to

 conclude that Attorney Andreoff provided ineffective assistance of counsel --

 which Magistrate Judge Grand concluded, and to which this Court agrees, that he

 did not provide ineffective assistance of counsel.

       This Court agrees with Magistrate Judge Grand's discussion of Logan:

              Sixth Circuit case law makes clear that Fata cannot
              obtain §2255 relief by ignoring one "effective" counsel's
              advice in favor of different advice from his other counsel.
              Logan v. United States. To hold otherwise would allow
              defendants represented by multiple lawyers to take two
              bites at the apple….(ECF #258, Page ID 3850).

                                           3
Case 2:13-cr-20600-PDB-DRG ECF No. 276 filed 05/27/20        PageID.4406    Page 4 of 11




       Further, even if Logan does not control this case, Magistrate Judge Grand's

 discussion and conclusions relating to Fata's three other objections establishes that

 Fata was not deprived of effective assistance of counsel under the Sixth

 Amendment. Strickland v. Washington, 104 S.Ct. 2052 (1984).



       Objection #2.       The Court should find Mr. Andreoff's testimony
                           incredible compared to Fata's and Mr. Kriger's testimony.

       Magistrate Judge Grand's opinion proceeds from discussion of a "legal

 perspective", supra, to a discussion of a "factual perspective":

              Second, from a factual perspective, an evidentiary
              hearing held in this matter leaves no doubt that Fata's
              contentions about the purported "advice" and
              representations he received from Andreoff (and Kriger)
              are untrue. When Fata decided to plead guilty, he did so
              against the advice of both of his attorneys. He was never
              promised an opportunity to meet with the Government in
              person regarding potential cooperation, and was never
              promised any cooperation credit. Indeed, the hearing
              established that one of the key documents on which
              Fata's 'cooperation' argument is based contains forged
              signatures of his attorneys. For these reasons and those
              explained below, Fata's §2255 Motion should be denied.

 (ECF #258, Id.) (Emphasis in original).

       This Court concludes that Magistrate Judge Grand's incisive opinion

 summarizing the facts that came out at the evidentiary hearing, clearly supports his

 conclusion that Attorney Andreoff's testimony was not incredible but rather that

 Defendant Fata's testimony was incredible. This Court agrees.
                                           4
Case 2:13-cr-20600-PDB-DRG ECF No. 276 filed 05/27/20          PageID.4407     Page 5 of 11




       This Court further concludes that Mr. Kriger was an active co-counsel in

 representing Defendant Fata throughout the proceedings, as evidenced by their

 joint presence at court hearings, at meeting with potential doctor/experts to seek

 testimony that could help at trial, that didn't pan out, their meetings with Fata's

 fellow doctors -- same result --, at a deposition of a patient, their presence at the

 Government's reverse proffer, and at the post-plea interview of Defendant by the

 probation officer writer of the presentence report. And, of course, both were

 present at the sentencing and both signed the Defendant's sentencing

 memorandum.

       As Magistrate Judge Grand noted in describing Fata's plea hearing:

              Fata then testified that he had discussed the matter with
              Andreoff and Kriger and was "satisfied with their advice
              and service".

 (ECF #258, R&R, p. 4, Page ID 3852). Further, Magistrate Judge Grand noted:

              In a letter he wrote to Judge Borman prior to sentencing
              Fata similarly explained, "[My attorneys] were both
              preparing for my trial, but I decided to accept
              responsibility, plead guilty and save my patients from
              having to take the stand at trial."

 (ECF #258, R&R, p. 5, Page ID 3853).

       In addition, as Magistrate Judge Grand incisively noted, with regard to the

 Kriger Affidavit that stated that Dr. Fata decided to follow the advice of my co-




                                            5
Case 2:13-cr-20600-PDB-DRG ECF No. 276 filed 05/27/20         PageID.4408     Page 6 of 11




 counsel [Andreoff] and plead guilty in footnote 4 on page 9, Page ID 3857, Grand

 wrote:

                It turns out that the statements highlighted above in
                Kriger's declaration were not entirely accurate. First, the
                credible evidence unequivocally establishes that
                Andreoff (and Kriger) initially worked diligently to
                establish a trial defense, including by finding experts who
                would defend the treatments Fata ordered. It was only
                after these efforts proved fruitless that Andreoff became
                in favor of attempting to negotiate a plea deal with an
                agreed-upon maximum sentence. When it became
                apparent that the Government would not offer any deal,
                Andreoff, like Krieger, recommended that Fata go to
                trial. Second, and relatedly, whereas Kriger averred, "I
                had Fata execute a written statement that he was pleading
                guilty against my advice", in fact, the "written statement"
                (which was not supplied to the Court until after it ordered
                an evidentiary hearing) makes clear that Fata decided to
                plead guilty against the advice of both Kriger and
                Andreoff. (ECF #212-3, Page ID 3315) (Emphasis
                added). The Court will refer to this "written statement",
                which is dated September 4, 2014 and signed by Fata,
                Kriger and Andreoff, as the "waiver". (ECF #244-3).

 (ECF #258, R&R, p. 9, Page ID 3857).

          This Court finds that this opinion by Magistrate Judge Grand supports his

 conclusion that Andreoff's testimony was credible, compared to Fata's testimony."



          Objection #3.      Cooperation argument.

          Magistrate Judge Grand found, correctly, that Fata's cooperation argument is

 actually leveled at both of his attorneys (ECF #258, R&R, p. 10, Page ID 3858):


                                            6
Case 2:13-cr-20600-PDB-DRG ECF No. 276 filed 05/27/20        PageID.4409    Page 7 of 11




              In his declaration Fata averred "both of my attorneys
              advised me that the Government would sit down with
              me, in good faith, to debrief me after I pled guilty…"
              (ECF #212-2, Page ID 3309) (Emphasis added). And at
              the July 30, 2019 evidentiary hearing in this matter, Fata
              testified that "both" of his attorneys promised that he
              would absolutely receive a 50% cooperation credit if he
              pleaded guilty (Tr. p. 41).

 (ECF #258, R&R, p. 10, Page ID 3858). Magistrate Judge Grand further noted:

              It is undisputed that in April 2015 the AUSAs met with
              Fata's counsel regarding Fata's cooperation information
              and ultimately declined to offer Fata any cooperation
              credit for information provided to the Government.

 (ECF #258, R&R, p. 12, Page ID 3860).

       Magistrate Judge Grand pointed out, with regard to "cooperation" that Fata

 filed a document attached to a Reply filed on November 16, 2018 with "a single

 page of hand-written notes, dated April 24, 2015, that purports to bear the

 signatures of his two attorneys, Kriger and Andreoff (the "April 24, 2015 notes")

 entitled "Mark and Chris knew Sentencing Guidelines" and reflect that the three

 had some sort of discussions about a "50%" cooperation credit…. (ECF #258,

 R&R, p. 16, Page ID 3864). Those notes contain the purported signatures of

 Kriger and Andreoff. Fata testified that these signatures were authentic, i.e.,

 signed by Kriger and Andreoff. (Tr. 49-50) (ECF #258, R&R, p. 19, Page ID

 3867). His attorneys testified that those were not their signatures (ECF #258,

 R&R, p. 19, Page ID 3867 (Kriger), p. 23 (Andreoff), Page ID 3871). Andreoff


                                           7
Case 2:13-cr-20600-PDB-DRG ECF No. 276 filed 05/27/20        PageID.4410    Page 8 of 11




 and Kriger's testimony on this issue was credible, and not challenged. This fraud

 on the Court clearly undermines Fata's credibility and his assertions challenging

 Andreoff's credibility and the alleged 50% discount cooperation claim.

       This fraud on the Court clearly undermines Fata's credibility and his

 assertions about Andreoff's credibility, and his 50% cooperation claim.

       Magistrate Judge Grand further established that Kriger's evidentiary hearing

 testimony about his November 25, 2014 e-mail to the AUSAs asserting that the

 Government had told him that it would "debrief Fata" -- which implies an in-

 person meeting -- and that he passed that "promise" along to Fata:

              However, when questioned about his e-mail, Kriger did
              not testify that an actual and definitive promise had been
              made, but said that he wrote it because "when we told Dr.
              Fata that [the Government was] not going to debrief him
              personally, he was upset. So I was hoping that I could
              get [the Government] to debrief [Fata] personally." (Tr.
              57-58).

 (ECF #258, R&R, p. 33, Page ID 3881).

       Magistrate Judge Grand concluded correctly:

              The real question, then is whether viewed objectively, a
              defendant in Fata's position would have altered course
              and proceeded to trial if he learned, prior to entering his
              guilty plea, that rather than debriefing him in person, the
              Government would receive his cooperation through his
              attorneys. That question clearly must be answered in the
              negative.

 (ECF #258, R&R, p. 37, Page ID 3885).


                                           8
Case 2:13-cr-20600-PDB-DRG ECF No. 276 filed 05/27/20          PageID.4411   Page 9 of 11




       The Court agrees with Magistrate Judge Grand's decision and finds that the

 extended and comprehensive discussion in the R&R overwhelmingly supported his

 conclusion that the Defendant would not have proceeded to trial, and that Fata was

 provided effective assistance by both counsel.



       Objection #4.       Prejudice.

       This Court concludes that Fata's claim of prejudice because he thought he

 was pleading guilty to get a significant reduction (50%) in his sentence does not

 hold up. This Court concludes that there is no credibility to his 50% claim because

 it is undermined by his knowingly providing to Magistrate Judge Grand a

 document Fata created allegedly discussing a 50% claim with his attorneys,

 containing the forged signatures of his attorneys in an attempt to bolster his

 prejudice claim.

       While Fata hoped to secure a favorable plea agreement sentence cap, and to

 personally provide a proffer to the Government, the Government refused both of

 these requests from his counsel. The Government was willing to permit his

 attorneys to proffer to them any possible assistance that Fata might be able to

 provide in the areas of medical fraud or national security.

       This Court agrees with the Government's assertion in its Response to Fata's

 objections:


                                           9
Case 2:13-cr-20600-PDB-DRG ECF No. 276 filed 05/27/20          PageID.4412     Page 10 of 11




                 Thus Fata's assertion that this Court must focus on his
                 decision-making is wholly inappropriate when the facts
                 used to support his alleged decision-making are
                 completely fabricated.

  (ECF #262, Government Response, p. 11, Page ID 3926).

           The Court agrees with Magistrate Judge Grand's opinion and finds that the

  overwhelming evidence at the hearing establishes that Fata pled guilty after every

  attempt by his two effective counsel to find anything or anyone that would assist

  his case if he went to trial, came up dry.

           Thus, in the end, despite both counsel advising him to go to trial, Fata chose

  to plead guilty and seek leniency from the sentencing judge. Had Fata gone to

  trial, and been convicted, the trial judge would have heard a month of testimony

  from victim/witness patients, medical doctors, medical experts and agents about

  his knowing administration of chemotherapy and other cancer-fighting treatments

  to hundreds of patients/victims who either did not have cancer or did not require

  the treatments.

           Defendant Fata's Sentencing Guideline scoring in the presentence report

  was: Offense Level 43, Criminal History Category I. That created a Guideline

  range of 2100 months or 175 years' incarceration.

           The Government requested a sentence of 175 years. The Defendant's two

  lawyers, in a very thorough sentencing memorandum, requested a sentence of 25

  years.
                                               10
Case 2:13-cr-20600-PDB-DRG ECF No. 276 filed 05/27/20      PageID.4413    Page 11 of 11




        In sentencing Defendant Fata to 45 year's incarceration, the Court varied

  significantly below the Guideline range and the Government's request.

        The Court concludes that the evidence establishes that from day one through

  his sentencing, Defendant Farid Fata received effective assistance of counsel from

  both Christopher Andreoff and Mark Kriger. Strickland v. Washington, 104 S.Ct.

  2052 (1984).

        Accordingly, the Court:

        1.    Rejects Defendant's objections to Magistrate Judge's Report and
              Recommendation (ECF #258).

        2.    Adopts the Magistrate Judge's Report and Recommendation.

        3.     Denies Defendant's Motion pursuant to 28 U.S.C. §2255 to vacate,
              set aside, or correct sentence (ECF #212).

        4.    Denies a certificate of appealability.

        SO ORDERED.

  DATED: May 27, 2020                    s/Paul D. Borman
                                         PAUL D. BORMAN
                                         UNITED STATES DISTRICT JUDGE




                                           11
